***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           RICHARD S. JEWELER, TRUSTEE, ET
                AL. v. TOWN OF WILTON
                        (AC 43008)
                        Keller, Prescott and Elgo, Js.

                                    Syllabus

The plaintiffs sought a declaratory judgment that proposed boundary line
    adjustments with respect to certain real property in Wilton did not
    require subdivision approval from the town zoning commission. The
    plaintiffs proposed to utilize a certain parcel of abutting land to adjust the
    size of three lots in an existing resubdivision. The defendant municipality
    maintained that dividing the parcel into four parts constituted a subdivi-
    sion of the property, as well as a resubdivision, pursuant to the applicable
    statute (§ 8-18). The trial court concluded that the boundary line adjust-
    ments did not constitute a subdivision under § 8-18, but did constitute
    a resubdivision thereunder. The court rendered judgment in favor of
    the defendant, from which the plaintiffs appealed to this court. Held:
1. Contrary to the defendant’s claim, the trial court properly concluded
    that the plaintiffs’ proposed boundary line adjustments did not constitute
    a subdivision pursuant to § 8-18; because the plaintiffs’ proposal merely
    reconfigured the contours of four existing lots and did not divide the
    abutting parcel into three or more lots, the court properly concluded
    that the line adjustments did not constitute a subdivision under § 8-18.
2. The trial court improperly concluded that the plaintiffs’ proposal consti-
    tuted a resubdivision under § 8-18, as no additional building lot would
    be created under the plaintiffs’ proposal: prior to the boundary line
    adjustments proposed by the plaintiffs, there existed twelve lots in the
    resubdivision, as well as two separate parcels on abutting land that are
    unrelated to the resubdivision, and only three of those twelve lots and
    one of those parcels are relevant to this appeal, those four properties
    presently exist and will continue to exist under the reconfiguration
    contemplated by the plaintiffs; moreover, although one of the abutting
    parcels would be reduced in size, it would nonetheless continue to exist
    as the remainder parcel, and that reduction in size cannot constitute a
    resubdivision under § 8-18; furthermore, the defendant could not prevail
    on his claim that, because the plaintiff’s survey map included not only
    revised depictions of the three lots of the resubdivision, but also the
    abutting remainder parcel, it reflected the creation of an additional
    building lot in the resubdivision, the defendant having failed to provide
    this court with any authority, and this court was aware of none, in which
    the mere inclusion of an abutting and previously existing building lot
    on a map, which was not part of either a prior subdivision or resubdivi-
    sion, was held to constitute the creation of an additional building lot
    under § 8-18.
   Submitted on briefs April 17—officially released September 1, 2020

                              Procedural History

  Action seeking a declaratory judgment that certain
boundary line adjustments in an existing resubdivision
did not require subdivision approval, brought to the
Superior Court in the judicial district of Stamford-Nor-
walk, where the matter was tried to the court, Hon. A.
William Mottolese, judge trial referee; judgment for the
defendant, from which the plaintiffs appealed to this
court. Reversed in part; judgment directed.
  Robert A. Fuller and Matthew C. Mason filed a brief
for the appellants (plaintiffs).
  Peter V. Gelderman filed a brief for the appellee
(defendant).
                          Opinion

   ELGO, J. This case concerns the reconfiguration of
lot lines in an existing resubdivision. The plaintiffs,
Richard S. Jeweler and Derry Music Company,1 own
seven parcels of land situated between Millstone Road
and Hickory Hill Road in Wilton. They brought this
action seeking a declaratory judgment that certain
boundary line adjustments among those parcels do not
require subdivision approval under General Statutes
§ 8-18. The trial court concluded that the boundary line
adjustments proposed by the plaintiffs did not consti-
tute a subdivision pursuant to § 8-18, but did constitute
a resubdivision thereunder. We disagree with the latter
conclusion and, accordingly, reverse in part the judg-
ment of the trial court.
   The relevant facts are not in dispute. In 1954, the
Planning and Zoning Commission of the Town of Wilton
(commission) approved a subdivision of real property
located between Millstone Road and Hickory Hill Road.
In 1968, the commission approved a resubdivision of
the southwesterly portion of that subdivision into
twelve lots, as documented on map no. 2784 on the
Wilton Land Records. The plaintiffs currently own six
of those lots, known as lots 5 through 10 of the resubdi-
vision.2 Those lots are located in a residential zone.
   In 1969, the owner of an abutting 10.588 acre parcel
of land3 divided that property into two lots, known as
parcel 1A and parcel 1B, as shown on map no. 2871 on
the land records. In 1979, a boundary line adjustment
was made to those two parcels, which increased the
size of parcel 1A by one acre, while decreasing the size
of parcel 1B accordingly. As a result of that adjustment,
parcel 1B contained 7.066 acres. The 1979 boundary
line adjustment is memorialized on map no. 3697 on
the land records. Map no. 3697 contains notations from
the Wilton town planner that ‘‘[t]his plan is neither
a subdivision nor a resubdivision’’ under the General
Statutes and that ‘‘[p]arcel 1B meets all zoning require-
ments for area and dimension.’’ The plaintiff Derry
Music Company is the current owner of parcel 1B.
  The present action concerns the plaintiffs’ attempt
to utilize parcel 1B to adjust the size of three lots in
the resubdivision.4 Specifically, they propose a reconfig-
uration of certain boundary lines, which would result
in the transfer of three segments of land from parcel
1B to lot 7, lot 8, and lot 9 of the resubdivision. Both
before and after the reconfiguration proposed by the
plaintiffs, parcel 1B and lots 7, 8, and 9 all satisfied the
minimum lot size requirements for the residential zone
in which they are situated.5
   The proposed reconfiguration of those boundary
lines is documented on the ‘‘Property Survey Depicting
Revised Properties’’ (survey) prepared by the plaintiffs.
In addition, the plaintiffs created a document titled
‘‘Data Accumulation Plan Revision to Parcel 1B,’’ which
details the ‘‘portions’’ of parcel 1B that would be trans-
ferred to lots 7, 8, and 9 of the resubdivision, as well
as the configuration of what it describes as ‘‘Remainder
of Revised [Parcel] 1B’’ (remainder parcel).
   The plaintiffs commenced this declaratory judgment
action in May, 2018. In their complaint, they alleged
that the ‘‘boundary line adjustments and the addition
and consolidation of the three parts of [parcel] 1B to
adjacent [l]ots . . . is allowed as a matter of law and
is not a subdivision of land as defined in [§] 8-18 . . .
and is allowed without the . . . approval of the [c]om-
mission.’’ By contrast, the defendant municipality main-
tained that dividing parcel 1B into four parts constitutes
a subdivision of the property, as well as a resubdivision,
pursuant to § 8-18.
   A court trial followed, at which both testimonial and
documentary evidence was admitted. In its subsequent
memorandum of decision, the court agreed with the
plaintiffs that the proposed boundary line adjustments
did not constitute a subdivision of the property. The
court further determined that, because the remainder
parcel proposed by the plaintiffs ‘‘creates an additional
building lot which is part of the resubdivision,’’ the
plaintiffs’ proposed boundary line reconfiguration ‘‘con-
stitutes a resubdivision’’ under § 8-18. The court thus
rendered judgment in favor of the defendant, and this
appeal followed.
  The dispute in this case centers on whether the
boundary line adjustments proposed by the plaintiffs
constitute either a subdivision or a resubdivision requir-
ing commission approval. Because that issue concerns
the proper application of § 8-18 to undisputed facts,
our review of that legal question is plenary. See, e.g.,
Independent Party of CT—State Central v. Merrill, 330
Conn. 681, 699, 200 A.3d 1118 (2019); see also Webster
Bank v. Zak, 259 Conn. 766, 773, 792 A.2d 66 (2002).
                             I
                     SUBDIVISION
   In both the proceeding before the trial court and this
appeal, the defendant claimed that that the boundary
line adjustments proposed by the plaintiffs constitute
a subdivision requiring commission approval pursuant
to § 8-18. In its memorandum of decision, the court
concluded that the plaintiffs’ proposal does not meet the
definition of a subdivision set forth in § 8-18. We agree.
  Section 8-18 defines ‘‘subdivision’’ as ‘‘the division of
a tract or parcel of land into three or more parts or
lots made subsequent to the adoption of subdivision
regulations by the commission, for the purpose,
whether immediate or future, of sale or building devel-
opment expressly excluding development for munici-
pal, conservation or agricultural purposes, and includes
resubdivision . . . .’’ Our Supreme Court has held that
‘‘the language of § 8-18 is clear and unambiguous. . . .
[I]n order to constitute a subdivision, the clear language
of the statute has two requirements: ‘(1) [t]he division
of a tract or parcel of land into three or more parts or
lots, and (2) for the purpose, whether immediate or
future, of sale or building development.’ ’’ (Citation
omitted.) Cady v. Zoning Board of Appeals, 330 Conn.
502, 510, 196 A.3d 315 (2018). The court further empha-
sized that ‘‘the appropriate inquiry under § 8-18 is
whether one lot has been divided into three or more
lots.’’ Id., 514.
   When an owner of multiple parcels of real property
proposes boundary line adjustments that do not result
in the division of one parcel into three or more lots
but, rather, simply reconfigure the shape of presently
existing lots, such action does not constitute a subdivi-
sion of the parcel. Id.; accord 500 North Avenue, LLC
v. Planning Commission, 199 Conn. App. 115, 126,
A.3d (2020) (rejecting claim that proposed reconfigu-
ration of boundary lines constituted division of parcel
and concluding that plaintiffs’ proposed boundary line
adjustments did not constitute subdivision under § 8-
18 because ‘‘there simply was no additional lot cre-
ated’’). That is precisely the case here. Because the
plaintiffs’ proposal merely reconfigures the contours of
four existing lots, and does not divide parcel 1B into
three or more lots, the court properly concluded that
it does not constitute a subdivision under § 8-18.6
                            II
                    RESUBDIVISION
  The court also concluded that the plaintiffs’ proposal
constituted a resubdivision under § 8-18. On appeal, the
plaintiffs challenge the propriety of that determination.
   Section 8-18 defines ‘‘ ‘resubdivision’ ’’ as ‘‘a change
in a map of an approved or recorded subdivision or
resubdivision if such change (a) affects any street layout
shown on such map, (b) affects any area reserved
thereon for public use or (c) diminishes the size of any
lot shown thereon and creates an additional building
lot, if any of the lots shown thereon have been conveyed
after the approval or recording of such map . . . .’’ In
the present case, it is undisputed that the plaintiffs’
proposal does not affect a street shown on the 1968
resubdivision map or an area reserved thereon for pub-
lic use.7 Accordingly, the relevant inquiry is whether
the plaintiffs’ proposal ‘‘diminishes the size of any lot
shown thereon and creates an additional building lot
. . . .’’ (Emphasis added.)
  The parties agree, and the court so concluded, that
the plaintiffs’ proposed boundary line adjustments
diminish the size of lot 7. See footnote 5 of this opinion.
The parties disagree as to whether the plaintiff’s pro-
posal creates an additional building lot. In its memoran-
dum of decision, the court concluded that the plaintiffs’
proposal would result in the creation of an additional
building lot, namely, the remainder parcel. We do not
agree.
   Prior to the boundary line adjustments proposed by
the plaintiffs, there existed twelve lots in the resubdivi-
sion, as well as two separate lots on abutting land
known as parcel 1A and parcel 1B that are unrelated
to the resubdivision. See footnote 3 of this opinion.
Only four of those lots are relevant to this appeal—lots
7, 8, and 9 of the resubdivision, and parcel 1B. Those
four lots presently exist and will continue to do so under
the reconfiguration contemplated by the plaintiffs. See
footnote 5 of this opinion. As a result, no additional
building lot will be created under the plaintiffs’
proposal.
   Admittedly, parcel 1B will be reduced in size, but it
nonetheless will continue to exist as the remainder
parcel depicted on the data accumulation plan that was
admitted into evidence. More importantly, that reduc-
tion in size cannot constitute a resubdivision under § 8-
18. As this court has observed, ‘‘resubdivision means a
change to either an approved subdivision or a recorded
subdivision. . . . [T]here can be no resubdivision
unless there has first been a subdivision. . . .’’ (Citation
omitted; internal quotation marks omitted.) Mandable
v. Planning & Zoning Commission, 173 Conn. App.
256, 263, 163 A.3d 69 (2017). In their complaint, the
plaintiffs alleged in relevant part that ‘‘[t]he parties
agree that the proposed boundary line adjustments and
the reduction in the size of [parcel] 1B on map [no.]
3697 is not a resubdivision of that property because it
is not a change in an approved or recorded subdivision
. . . .’’ In its answer, the defendant admitted the truth
of that allegation and it is, therefore, bound by that
admission. See Rudder v. Mamanasco Lake Park Assn.,
Inc., 93 Conn. App. 759, 769, 890 A.2d 645 (2006) (‘‘[T]he
admission of the truth of an allegation in a pleading is
a judicial admission conclusive on the pleader. . . . A
judicial admission dispenses with the production of
evidence by the opposing party as to the fact admitted,
and is conclusive upon the party making it. . . . [The]
admission in a plea or answer is binding on the party
making it, and may be viewed as a conclusive or judicial
admission . . . . It is axiomatic that the parties are
bound by their pleadings.’’ (Citations omitted; internal
quotation marks omitted.)); see also Franchi v. Farm-
holme, Inc., 191 Conn. 201, 214, 464 A.2d 35 (1983)
(answer to allegation in complaint binding as judicial
admission).
   The defendant, however, contends that because the
survey includes not only revised depictions of lots 7,
8, and 9 of the resubdivision, but also the remainder
parcel, it reflects the creation of an additional building
lot in the resubdivision. We disagree. As the plaintiffs
note in their principal appellate brief, ‘‘[t]he fact that
[the remainder parcel] abuts the [resubdivision] prop-
erty as shown on the [survey] does not make it a part
of the resubdivision. Maps of property prepared and/
or filed in the land records frequently show abutting
lots, parcels or property boundaries, without intending
to or resulting in the consolidation of those parcels;
they are only to identify the physical location of the
adjacent properties, its owners and other relevant infor-
mation and features of the other land in the area. Many
maps also show two or more abutting parcels of land
with the same property owner that remain as separate
lots, which are not consolidated into one property.’’ We
concur with that observation. We further emphasize
that the salient provisions of § 8-18 contemplate the
division of an existing parcel of land that results in the
creation of an additional building lot. The defendant
has provided this court with no authority, and we are
aware of none, in which the mere inclusion of an abut-
ting and previously existing building lot on a map, which
was not part of either a prior subdivision or resubdivi-
sion, was held to constitute the creation of an additional
building lot, as that terminology is used in § 8-18. To
paraphrase 500 North Avenue, LLC v. Planning Com-
mission, supra, 199 Conn. App. 126, there simply was
no additional lot created, as the same number of lots
exist before and after the plaintiffs’ proposal.
  We, therefore, conclude that the boundary line adjust-
ments proposed by the plaintiffs do not constitute a
resubdivision pursuant to § 8-18. For that reason, the
court improperly rendered judgment in favor of the
defendant.
  The judgment is reversed in part and the case is
remanded with direction to render a declaratory judg-
ment in favor of the plaintiffs in accordance with this
opinion.
      In this opinion the other judges concurred.
  1
     Richard S. Jeweler is a party to this action in his capacity as trustee of
both the David W. Brubeck Trust and the Iola Brubeck Trust. In their
complaint, the plaintiffs describe Derry Music Company as ‘‘a Brubeck family
entity . . . .’’
   2
     The other six lots of the resubdivision are owned by third parties and
are not at issue in this action.
   3
     That 10.588 acre parcel was not part of either the 1954 subdivision or
the 1968 resubdivision.
   4
     In their complaint, the plaintiffs alleged in relevant part that ‘‘[w]hen
the . . . resubdivision was approved in 1968, the [town of Wilton] had not
yet enacted inland wetlands regulations (which occurred in 1974); all of the
. . . remaining undeveloped lots [in the resubdivision] have inland wetlands
on them. The plaintiffs have proposed boundary line adjustments for [conser-
vation] reasons to make the lots and proposed development more environ-
mentally sensitive and to avoid wetland impacts and restrictions, and to
prevent problems with access and development of their current
remaining lots.’’
   5
     Douglas Faulds, a licensed land surveyor, testified at trial that the mini-
mum size of a building lot in the applicable residential zone is two acres.
The court also was presented with uncontroverted evidence that, as a result
of the reconfiguration proposed by the plaintiffs, the lot size of parcel 1B
would be reduced from 7.066 to 2.04 acres, lot 7 would be reduced from
5.265 to 4.981 acres, lot 8 would be increased from 3.17 to 3.772 acres, and
lot 9 would be increased from 2.30 to 5.168 acres.
   6
     The defendant also raised an issue of statutory construction in the pro-
ceeding before the trial court, claiming that the phrase ‘‘three or more parts
or lots,’’ as used in § 8-18, suggests that the proposed transfer of three
segments of land from parcel 1B to lot 7, lot 8, and lot 9 constituted the
division of parcel 1B into four parts. The court rejected that contention,
and the defendant in this appeal has not offered any statutory analysis of
the language in question.
   We nonetheless note that this court, in 500 North Avenue, LLC v. Planning
Commission, supra, 199 Conn. App. 132–33, recently rejected an identical
claim regarding the proper construction of § 8-18. As the court explained,
‘‘when the word ‘parts,’ as used in the definition of subdivision pursuant to
§ 8-18, is read in light of its commonly approved usage and together with
the definition of resubdivision, its meaning is plain and unambiguous because
it is susceptible to only one reasonable interpretation. . . . [T]he word
‘parts’ is to be read together with the word ‘lots’ so as to clarify the latter’s
meaning.’’ Id. This court further concluded that ‘‘the legislature intended
the word ‘parts’ to refer to separate but whole, not fractional, members of
a tract of land.’’ Id., 131. The analysis provided by the trial court in the
present case fully comports with that precedent.
   7
     In its memorandum of decision, the court found that ‘‘[i]t is obvious that
the only portion of § 8-18 [that] is implicated by the proposed lot realignment
is subsection (c).’’ The defendant does not contest that determination in
this appeal.